Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Alfonzo Cutaia on 7/1/21.

The application has been amended as follows:
Independent claims 21 and 26 and dependent claims 22-25 and 27 are now cancelled.
Independent claim 1 is amended so that the claims appear as follows:
1. (Currently amended) A method for incrementally printing a 3D object as a set of wireframes, comprising: selecting, by a processor, a first primitive from a plurality of selectable primitives; generating, by the processor, a first wireframe of the first primitive; printing the first wireframe using a 3D printer; selecting, by a processor, a second primitive from the plurality of selectable primitives; determining, by a processor, if the second primitive contacts the first primitive; and generating, by the processor, a second wireframe of the second primitive if the second primitive contacts the first 
REASONS FOR ALLOWANCE
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 20
Regarding claim 1, the prior art of record, Guimbretiere et al. (WO2016040507) discloses a system and method directed to low-fidelity fabrication of three-dimensional (3D) objects using 3D printing. The system and method facilitates rapid prototyping by providing a wireframe structure in the form of the underlying design structure of a 3D model, which may be useful for a variety of reasons including to provide a prototype preview that may be used for design validation of a 3D model (Guimbretiere, see pages 10-12, Fig. 7 and Fig. 8). The prior art of record, Rich et al. (US 20140301179) discloses a manufactured physical object includes surface features that encode information according to a code. Each respective surface feature consists of a bump on, or recess in, a surface of the object. Each respective surface feature by itself, regardless of any state of any other surface feature, encodes a sequence of multiple bits. The sequence is determined, at least in part, by a discrete elevation of the respective surface feature. At least three different discrete elevations of surface features are significant in the code. Also, one or more other parameters of the surface features may be significant in the code, such as discrete rotational orientation, discrete overall shape, discrete color, or presence or absence of the feature (Rich, see [0098]-[0102]). 
However, regarding claim 1, the combination of prior arts does not describe:
selecting, by a processor, a first primitive from a plurality of selectable primitives; generating, by the processor, a first wireframe of the first primitive; printing the first wireframe using a 3D printer; selecting, by a processor, a second primitive from the plurality of selectable primitives; determining, by a processor, if the second primitive contacts the first primitive; and generating, by the processor, a second wireframe of the second primitive if the second primitive contacts the first primitive; printing the second wireframe using the 3D printer, the second wireframe comprising a plurality of segments

Claims 10-19
Regarding claim 10, the prior art of record, Guimbretiere et al. (WO2016040507) discloses a system and method directed to low-fidelity fabrication of three-dimensional (3D) objects using 3D printing. The system and method facilitates rapid prototyping by providing a wireframe structure in the form of the underlying design structure of a 3D model, which may be useful for a variety of reasons including to provide a prototype preview that may be used for design validation of a 3D model (Guimbretiere, see pages 10-12, Fig. 7 and Fig. 8). The prior art of record, Rich et al. (US 20140301179) discloses a manufactured physical object includes surface features that encode information according to a code. Each respective surface feature consists of a bump on, or recess in, a surface of the object. Each respective surface feature by itself, regardless of any state of any other surface feature, encodes a sequence of multiple bits. The sequence is determined, at least in part, by a discrete elevation of the respective surface feature. At least three different discrete elevations of surface features are significant in the code. Also, one or more other parameters of the surface features may be significant in the code, such as discrete rotational orientation, discrete overall shape, discrete color, or presence or absence of the feature (Rich, see [0098]-[0102]). The prior art of record, Kanada et al. (US 20150039113) discloses a system for enable forming 3D objects by a 3D printer by establishing a method for describing 3D models with directions, a method for modeling such models, a method for slicing 3D models with directions, and a method for printing 3D objects with directions when each portion of a 3D object has its natural direction in a layered 3D-printing process. To solve the 
However, regarding claim 10, the combination of prior arts does not describe:
a printhead operable to deposit a filament of print medium; a base on which the print medium is deposited; and one or more actuators for moving the printhead and/or the base relative to one another; and a processor in communication with the one or more actuators and the printhead, wherein the processor is programed to: select a first primitive from a plurality of selectable primitives; generate a first wireframe of the first primitive; operate the printhead and the one or more actuators to print the first wireframe; select a second primitive from the plurality of selectable primitives;  determine whether the second primitive contacts the first primitive; generate a second wireframe of the second primitive if the second primitive contacts the first primitive; and operate the printhead and the one or more actuators to print the second wireframe of the primitive


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/